         Case 1:18-cv-01339-CRC Document 111 Filed 06/30/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                     )
    JAMES PRICE,                                     )
                                                     )
                Plaintiff,                           )
                                                     )
         v.                                          )
                                                            Civil Action No. 18-1339 (CRC)
                                                     )
    UNITED STATES DEPARTMENT                         )
    OF JUSTICE, et al.,                              )
                                                     )
                Defendants.                          )
                                                     )

                 DEFENDANTS’ RESPONSE TO PLAINTIFF’S
        MOTION TO STAY THE CASE OR FOR APPOINTMENT OF COUNSEL

        Pursuant to the Court’s Minute Order of June 23, 2021, Defendants, the U.S. Department

of Justice (“the Department”) and the National Archives and Records Administration (“NARA”),

respectfully submit the following response to Plaintiff’s Motion to Stay the Case or Appoint

Counsel. The Court directed Plaintiff to file his combined Cross-Motion for Summary Judgement

and Opposition to Defendants’ Motion for Partial Summary Judgment by June 14, 2021. 1 Instead,

Plaintiff filed a third Motion to Stay Proceedings or For The Appointment of Counsel. ECF No.

110.

        Defendants do not object to a sixty day (60) stay to provide Plaintiff with additional time

to file his combined Cross-Motion for Summary Judgment and opposition to Defendants’

summary judgment motions. The undersigned counsel is currently seeking information from the


1
       Defendants note that there are currently two Motions for Summary Judgment pending
before the Court. On October 21, 2020, pursuant to the Court’s Order dated July 14, 2020 (as
subsequently modified on September 29, 2020), the Department filed a Renewed Motion for
Summary Judgment addressing Plaintiff’s remaining FOIA claims. See ECF No. 98. On
December 21, 2020, Defendants filed a Motion for Partial Summary Judgment addressing the
remaining two claims Plaintiff brought under the Administrative Procedure Act (“APA”) and the
Federal Records Act. See ECF No. 103. Plaintiff has not yet responded to either motion.
                                                 1
         Case 1:18-cv-01339-CRC Document 111 Filed 06/30/21 Page 2 of 3




medical staff at FCI Miami regarding Plaintiff’s physical condition and anticipate updating the

Court by filing a status report by July 30, 2021.

       Defendants take no position as to Plaintiff’s request for appointment of counsel.

Defendants merely note that the appointment of counsel is not a right in civil cases, and it is a

resource generally reserved for cases of some level of complexity and apparent merit. See Willis

v. FBI, 274 F.3d 531, 531-33 (D.C. Cir. 2001) (upholding local rule governing appointment of

counsel). As Defendants’ summary judgment motions demonstrate, there appears to be no merit

to Plaintiff’s claims, and, unless and until Plaintiff makes a nonspeculative showing that the issues

presented in this case warrant imposing upon the Court’s limited pool of counsel willing and able

to take on civil matters such as this one, the Court may wish to consider holding in abeyance

Plaintiff’s request for appointment of counsel.



Dated: June 30, 2021                          Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              D.C. Bar #415793
                                              Acting United States Attorney

                                              BRIAN P. HUDAK
                                              Acting Chief, Civil Division

                                              By: /s/ Kathleene Molen
                                              KATHLEENE MOLEN
                                              Assistant United States Attorney
                                              555 4th Street, N.W.
                                              Washington, District of Columbia 20530
                                              Telephone: (202) 803-1572
                                              Kathleene.Molen@usdoj.gov

                                              Counsel for Defendants




                                                    2
         Case 1:18-cv-01339-CRC Document 111 Filed 06/30/21 Page 3 of 3




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 30, 2021, the foregoing was caused to be served on

Plaintiff via postage prepaid first-class mail to:

James Price, Reg. # 98922-004
FCI Miami
Federal Correctional Institution
P.O. Box 779800
Miami, FL 33177


                                               /s/Kathleene Molen
                                               KATHLEENE MOLEN
                                               Assistant United States Attorney




                                                     3
